In an action to foreclose a tax lien, the defendant REO Properties Corp., assignee of Mortgage Electronic Registration Systems, Inc., as nominee for Fremont Investment and Loan, appeals from an order of the Supreme Court, Westchester County (Smith, J.), dated November 6, 2008, which denied its motion to set aside a foreclosure sale conducted on June 5, 2008.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the evidence in the record established that the plaintiff had standing to bring this action to foreclose a tax lien it purchased from the City of Yonkers. Further, the appellant failed to establish that the foreclosure sale price was unconscionably low (see Polish Natl. Alliance of Brooklyn v White Eagle Hall Co., 98 AD2d 400, 408-409 [1983]; Seidman v Industrial Recycling Props., Inc., 52 AD3d 678 [2008]).
The appellant’s remaining contentions are without merit. Spolzino, J.P., Angiolillo, Chambers and Hall, JJ., concur.